BROWN, J.
Upon his plea of guilty to a charge of illegal voting, petitioner was sentenced to serve a term of two years in the penitentiary by the criminal court of Jackson county, Missouri, and he brings habeas corpus in this court to secure his discharge.
The complaint of petitioner is accompanied by a copy of the information under which he was convicted upon a plea of guilty, a copy of the judgment and sentence, together with a copy of an ordinance of Kansas City which purports to authorize the holding of an election on July 7, 1914, in said city to determine, by vote, whether or not said city would grant a franchise to certain corporations to maintain and operate certain street car lines upon its streets.
Petitioner asserts that there is no law which denounces as a crime his act in voting more than once in the beforementioned municipal election, and that therefore, he is entitled to his discharge. We will consider this insistence first, for if it be true that the acts of which petitioner was convicted are not denounced as a crime by any law in force in this State, then his confinement is unlawful, notwithstanding his plea of guilty to the information preferred against him.
Petitioner concedes that by section 6155, Revised Statutes 1909 (which is a part of article 14, chapter 43, of the Revised Statutes of 1909, governing the holding of elections in Kansas City, Missouri), he was expressly prohibited from voting more than once at any election held in said city pursuant to law. However, he earnestly insists that the election held on July 7, 1914, to adopt or reject a street car franchise was not an election held by law, being merely an election held pursuant to a city ordinance, and, therefore, not with*380in the purview of that part of section 6177 which reads as follows:
“The word ‘election,’ as used in this article, shall be construed to designate elections had within any city for the purpose of enabling electors to choose some public officer or officers under the laws of this State or the United States, or to pass any amendment, law or other public act or proposition submitted to vote by lato.” (Italics ours).
Petitioner stresses the last two words quoted from section 6177, and insists that a proposition submitted to voters by a city ordinance is not a submission of such proposition by law, for the reason that city ordinances are not laws; so that a proper ruling on this issue depends, in a large measure, upon a correct interpretation of the words ‘‘by law,” as found in section 6177, supra.
OPINION.
By Law, I. To sustain the last-noted contention petitioner cites Kansas City v. Clark, 68 Mo. 588, wherein Chief Justice Sherwood, in discussing the right of a city to appeal from a judgment of acquittal in an action to recover a fine for violating its ordinances, stated that the violation of a city ordinance was not a crime, because the ordinance was not a public law, but only a local law.
Petitioner also cites the case of Baldwin v. City of Philadelphia, 99 Pa. St. 164, in which it was held that a provision in the constitution of Pennsylvania which ordained that “no law shall increase the salary of any public officer after his election or appointment” did not apply to the increase of salary of an officer by city ordinance.
Notwithstanding the authorities cited we think petitioner’s contention is unsound. The Clark case, supra, was not, in a strict sense, an interpretation of the word law, but what was there said was in the na*381ture of obiter, or the reasoning of the judge, and intended merely to illustrate the reason why a city was entitled to appeal from a judgment of acquittal in a suit to enforce its ordinances. As'will he seén, that opinion does not hold that an ordinance is not a law, but only that it is a “local law” as distinguished from a “public law.” That view did not meet the approval of all of the judges of this court.
In the subsequent case of Grand Ave. Ry. Co. v. Citizens’ Ry. Co., 148 Mo. 665, l. c. 671, it was held that a power to hear and determine a certain class of causes conferred upon circuit courts by a valid city ordinance was a jurisdiction conferred upon such courts by law. This last-cited case met the unanimous approval of this court in Banc, except Valliant, J., who did not sit. If that ruling was sound, it would necessarily follow that an election held under a city ordinance is an election held “by law.”
McQuillin, in his treatise on Municipal Corporations (Vol. 2, sec. 643), says: “Valid ordinances of municipal corporations are as binding on the corpora-tors and the inhabitants of the place as the general laws of the State upon the citizens at large.” Can it be a misnomer to classify as a law that which was enacted by a legislative body and possesses all the force of law?
Section 10, article 1, of the Federal Constitution provides that “no State shall . . . pass . . . any . . . law impairing the obligation of contracts.” This constitutional provision has been held by the Supreme Court of the United States to include ordinances enacted by cities which impair the obligation of contracts. [Murray v. Charleston, 96 U. S. 432; see also, Railroad v. Memphis, 96 Fed. l. c. 126.]
Of course, the Murray case, supra, is not directly in point here, because constitutions are not always construed by the same rules as criminal statutes, but *382it does tend to show that the ruling in the Pennsylvania case, cited by petitioner, is erroneous.
In Miller v. Dunn, 72 Cal. 462, l. c. 465, the Supreme Court of California was urged to hold that the word law as found in the Constitution of that State was intended to cover only statutes enacted by the General Assembly, but instead of announcing such a rule that court said: “It is useless to attempt to apply ironclad rules of interpretation to any phrase or word used in a constitution. Especially is this true of a word which has a technical as well as a popular meaning. There is no word in the language which in its popular and technical application takes a wider or more diversified signification than the word ‘law,’ — its use in both regards is illimitable.”
However, leaving out of view the precedents, we think the statute under consideration ought to be construed to include an election held pursuant to the ordinance hereinbefore mentioned. If one speak generally of the laws of a certain city or place he is presumed to refer to all laws having a binding force in that locality, and not merely to a certain class of laws b3r which that vicinity is governed.
If a State statute using the word “law” in its broad general sense is intended to apply exclusively to places where no incorporated city or town exists, we might be justified in holding that such word so used did not apply to city ordinances, but we find that sections 6155 and 6177, supra, are a part of article 14, chapter 43, Revised Statutes 1909, which by its very terms is intended to govern elections in cities having a population of 100,000, or more (Sec. 6000, R. S. 1909), and as we judicially know that cities of that size are empowered to enact ordinances, it is but natural that the Legislature should intend that said sections 6155 and 6177 should apply to elections held pursuant to the valid ordinances of such city.
*383We are not unmindful of the fact that all criminal and penal statutes must be strictly construed against the State and liberally construed in favor of the accused. [State ex rel. Spriggs v. Robinson, 253 Mo. 271, l. c. 284, and cases there cited.] However, this well-known and universally accepted rule of construction does not warrant such an unreasonable construction of even a criminal statute as will thwart the intention of the lawmaker. [36 Cyc. p. 1183, b.] We think such would be the result if we adopted the views urged by petitioner’s resourceful attorney. That the adoption or rejection of the street car franchise, upon which petitioner voted twice, was a “public proposition” within the purview of section 6177, Revised Statutes 1909, is too plain to need citation for Its support. We, therefore, hold that the municipal election held in Kansas City on July 7, 1914, was an election as defined by section 6177, supra, at which a public proposition was submitted by law.
judgment II. Petitioner also contends that the judgment under which he is imprisoned does not recite the acts ^-e was found guilty, and that such judgment is too vague and indefinite to warrant the marshal in depriving him of his liberty. Omitting caption, said judgment reads as follows:
“Now comes the prosecuting attorney, comes also the defendant Joseph Siegel alias James Foley and said defendant being arraigned before the court for the plea says he is guilty as charged and that the court fixes the punishment of said defendant at two years in the State penitentiary. It is therefore considered and adjudged by the court that said defendant Joseph Siegel do undergo confinement in the penitentiary of the State of Missouri for and during the period of two years for said offense of illegal voting.
*384“That the State of Missouri have and recover of and from said defendant all costs herein and that execution issue therefor and the court further orders that said defendant be remanded to the custody of the marshal of Jackson county and that said marshal deliver said defendant into the custody of the proper officer in charge of said penitentiary therein to be confined as aforesaid.”
That the act of voting more than once in the same election is “illegal” voting and denounced as a felony by section 6155', Revised Statutes 1909, there can be no doubt, and while that statute also denounces several different kinds of illegal voting we find that the judgment is clear enough on that point. It is unnecessary for a judgment to designate the particular acts by which a crime was consummated with the same precision as an indictment.
It will be observed that the judgment against the petitioner is based on the finding that he pleaded guilty “as charged,” and as judgments can be tested by the pleadings or indictment upon which they are based (23 Cyc. 1102 [2] ) we find this judgment is not so vague as to render it invalid. The information charges but one offense, and the effect of finding that petitioner pleaded guilty “as charged” is equivalent to a general verdict of guilty by a jury when only one offense is charged and when, under the law, the defendant cannot be convicted of a lower degree of the of ense than the one charged. In such cases a general verdict finding the defendant guilty has uniformly been held to be sufficient. [State v. Stark, 202 Mo. 210, l. c. 221; State v. Martin, 230 Mo. 680, l. c. 691.] In State v. Williams, 191 Mo. 205, l. c. 214, this court approved a judgment which did not refer to the nature of the crime of which the defendant was found guilty— the jury in that case having found that defendant was guilty as charged in the information. The objections to the judgment will be overruled.
*385information. III. Petitioner also assails the information under which he was convicted upon many grounds, but conebisions we have reached render it unnecessary for us to encumber this opinion with a full copy of such information.
Among the objections to the information is that it does not charge that petitioner feloniously voted twice in the municipal election before mentioned, and therefore, that the trial court exceeded its jurisdiction in sentencing him as for a felony.
We find that, while the information does not contain the word “feloniously” it does recite in detail the acts of defendant in voting more than once in the same election, as prohibited by section 6155, Revised Statutes 1909; and if it does not contain all the averments necessary to constitute a valid information this does not entitle the petitioner to a discharge upon a writ of habeas corp%is. If the information is not legally sufficient to support the judgment, then petitioner could have arrested the judgment by a timely application for that relief and if the circuit court had denied such relief the judgment could have been reversed by bringing the cause here by appeal. Section 23, article 2, of our Constitution, provides that “if judgment be arrested after a verdict of guilty on a defective indictment” the defendant may again he placed upon trial upon a proper indictment; so that, if petitioner is entitled to any relief, the most he has shown himself entitled to is to have the judgment against him reversed and remanded — not to an absolute discharge. Before a prisoner can be released on habeas corpus it must be shown that his confinement is wholly unlawful. To award a prisoner greater relief on habeas corpus than he could have secured by an ordinary appeal would amount to a nullification of those statutes which permit him to secure relief from errors in the record proper by appeal.
*386The petitioner will therefore he remanded to the custody of the marshal of the criminal court of Jackson county. It is so ordered.
All concur,.Ro»J, J., in paragraphs two and three and in the result.